Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
 
Response to Amendment
2.	Claims 1 and 8 have been amended and claims 15-18 added as requested in the amendment filed on August 15, 2022. Following the amendment, claims 1, 4, 8, 11 and 15-18 are pending in the instant application.
3.	Claims 8 and 11 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 21, 2018.
3.	Claims 1, 4 and 15-18 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on August 15, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  the claim recites limitation “a daily dose of at least 48 mg/kg/day”. Briefly, a daily dose per day appears redundant, and mg/kg is awkward without specifically pointing out that mg relates to the dose of medication and kg relates to the subject’s weight (unless the units represent something entirely different). Appropriate clarification or correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-18 are indefinite wherein they recite functional language. MPEP 2173.05(g) states: “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim' and thus be indefinite” It further states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.” In the instant case, claims 15-18 provide for different outcome of the same procedure but using functional language – to delay the progression of neuronal inflammation, to prevent the onset of neuronal inflammation, to reduce neuronal inflammation and to reduce neuronal cell death after seven days of treatment. While a functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material or action, in the instant case it is unclear what material or manipulative differences are encompassed by explaining the desired effects of essentially the same active step as recited within the base claim 1. Since the claims fail to meet the criteria set forth in MPEP 2173.05(g), then the claims are rejected as being indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 4 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/114597, (the ‘597 document). See reasons of record in section 9 of Paper mailed on March 22, 2019, section 9 of Paper mailed on November 04, 2019, section 7 of Paper mailed on June 16, 2020, section 6 of Paper mailed on January 26, 2021, section 10 of Paper mailed on October 01, 2021 and in section 6 of Paper mailed on May 13, 2022.
Claims 1, 4 and 15-18 encompass methods of administering apoaequorin to a subject with ischemia at a daily dose of at least 48 mg/kg/day for 1 to 7 days with a goal to reduce neuronal cell death. As fully explained earlier, the ‘597 document fully teaches methods of administering structurally identical compound - apoaequorin - to treat disorders associated with calcium imbalance, wherein calcium imbalance is physiologically related to “cell death following ischemia”, [0011]; thus, to treat ischemia as a pathology. The recommended dose is described as 10 mg/day, [0031]. At [0030] the document teaches that “the “specific amount” will, obviously, vary […]. The optimum effective amounts can be readily determined by one of ordinary skill in the art using routine experimentation”. Finally, the working examples disclose treatment from 8 to 30 days, which obviously includes first 1 to 7 days of treatment as well. The ‘597 document does not teach a daily dose of at least 48 mg/kg per day.
The Examiner maintains that the ‘597 document fully teaches the inventive concept of the instant claimed method, which is treatment of the subject following the occurrence of an ischemic event by administration of apoaequorin. The results of the same procedure of administering the same drug, apoaequorin, to the same group of subjects, those suffering from an ischemic attack, are reasonably expected to be the same. The difference in doses of apoaequorin as recommended within the ‘597 document, and in current claims can be remedied by routine experimentation, which is always the case with treating real life pathologies. Moreover, since the ‘597 document and the instant claims use different units for apoaequorin doses, and the working examples of the ‘597 document describe treatment of human subjects wherein the instant specification uses rat model to arrive to the apoaequorin dose, the comparison between the units and actual amounts reveal almost identical doses. For example, the oral dose of apoaequorin  at 48 mg/kg/day for an average male F344 rat (weight of about 200 g), [00129] of the instant specification, is 12 mg/day, just as in the ‘597 document, see “approximately 10 mg/day”, [0031].
With respect to new claims 15-18, which recite various effects of the same active step of administering apoaequorin as in base claim 1, the results of practicing the same procedure using the same product are reasonably expected to be the same. See Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993). The board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia.  A US patent to Dart disclosed inoculation using P. cepacia bacteria for protecing the plant from fungal disease.  Dart was silent with regard to nematode inhibition, but the Board concluded that nematode inhibition was an inherent property of the bacteria, and therefore of the method as disclosed by Dart.
Applicant traverses the rejection at pp. 5-9 of the Response. It appears that the argument at p. 6 refers to Figure 11 of the instant patent application and not “of the ‘597 document’. Clarification is requested. Further, Applicant argues that the ‘597 fails to recognize the effect “of apoaequorin on reducing neuronal cell death following ischemia”, p. 6. While this has been fully considered, the argument is not persuasive because the ‘597 document specifically teaches therapeutic effect of apoaequorin on “cell death following ischemia”, [0011]. Moreover, in order to qualify as an anticipatory reference, the disclosure need not be express. Even failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation: In Atlas Powder Co. v. IRECO, Inc., 51 USPQ2d 1943 (Fed. Cir. 1999).  
At p. 7 Applicant submits that the ‘597 document fails to teach 7 days treatment and dose of 48 mg/kg/day. Applicant’s argument has been fully considered but found to be not persuasive for reasons that follow.
As fully explained earlier, the dose recommended by the ‘597 document is almost identical to the dose recited within the instant claim 1. Next, the treatment of human subjects as in the ‘597 document was assessed during period of 30 days and for improvement of memory. Thus, the improvement of memory within 30 days is not a proper control to analyze data with respect to reduction of neuronal cell death during 7 days of treatment. The Examiner maintains that the ‘597 document teaches treatment by apoaequorin at 10 mg/day and demonstrates administration of apoaequorin for at least 30 days. As such, treatment for 30 days is reasonably expected to include treatment for 1 to 7 days. Applicant’s argument that the ‘597 document teaches longer period of treatment of 30 days, p 8 of the Response, is fully considered but not persuasive because the disclosure of a patent is not limited to working examples only. In the instant case, the working examples of the ‘597 patent relate to memory assessment while the whole document clearly teaches benefits of treatment by apoaequorin to reduce cell death following ischemia. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Conclusion
9.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
November 28, 2022